DETAILED ACTION
3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9-13, 18-21 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JANG et al PG PUB 2022/0053559.
Re Claims 1, 10, 19, JANG et al teaches in figure 35, a STA communicating with a AP (a wireless transceiver and a processor) in communication system comprising a processor 3510 and a transceiver 3530; the processor 3510 configured to receive a trigger frame (See figure 12) includes allocation information indicating trigger-based PPDU STA n (a first user block  for the STA), specifically a plurality of STAs performs UL-MU communication based on an uplink resource, RU (a first RU) wherein the uplink resource comprises the plurality of PPDU (user blocks) allocated for different STAs [0136] for sending the UL data from the AP at the same time period via the wireless transceiver according to the trigger frame (the allocation information).
Re Claims 3, 12, 21, See figure 12, the trigger frame 1230 for the PPDU STA n.
Re Claims 4, 13, figure 12 teaches the trigger frame includes PPDU STA n indicating the RU allocation information for the plurality of PPDU STAs and the processor 3510 performs to send UL data in the second user block to or from AP via the transceiver based on the RU allocation field [0134 0148] wherein RU allocation field indicates the RU (first and second) associated with the STA ID.  
Re Claims 9, 18, 26, the communication system is compatible with IEEE 802.11 standard [0098].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over JANG et al PG PUB 2022/0053559 in view of IWAI et al PG PUB 2020/0146052.
Re Claims 5, 14, JANG et al fails to explicitly teach “first user block and second user block” for the STA overlap/do not overlap in the time domain, in response to the MU-PPDU being a DL MU-PPDU.  However, IWAI et al teaches defining a rule regarding a priority applied when there is an overlap among RUs specified by a plurality of User Info [0115-0116] to increase throughput.  One skilled in the art would have modified JANG et al to support overlapped STA to increase throughput.  Therefore, it would have been obvious to one skilled to have combined the teachings.
Re Claims 6, 15, IWAI et al further teaches the AP specifies the RUs (the time domain) to not overlap between the User Info [0118].
Claims 7, 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over JANG et al PG PUB 2022/0053559 in view of ERCEG et al PG PUB 2014/0286238.
Re Claims 7, 16 and 24, JANG et al teaches the MU-PPDU being a UL MU-PPDY but fails to teach “the plurality of user blocks allocated for different STA are separated by a STF and LTF in the first RU.  However, ERCEG et al teaches a given preamble can be implemented using a fixed pattern (STF, LTF) where the given preamble includes first User information for the STA or first user information [0082-0084] whereby the STF is used for ACG adjustment and synchronization and LTF used for channel estimation.  By combing the teaching, each User Information can be implemented with the fixed pattern of STF and LTF to separately/uniquely perform ACG adjustment, synchronization and channel estimation.  One skilled in the art would have been motivated to have separately included the STF and LTF in each User information per each different STAs to uniquely perform ACG adjustment, synchronization and channel estimation for reliability.  Therefore, it would have been obvious to one skilled to have combined the teachings.
Claims 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over JANG et al PG PUB 2022/0053559 in view of Asterjadhi et al PG PUB 2020/0014509.
Re Claims 22, 23, JANG et al teaches the MU-PPDU can be DL MU-PPDU but fails to explicitly teach the at least two of the user blocks are allocate for the same STA in different RU the same STA overlap/do not overlap in the time domain.  However, Asterjadhi et al teaches the same STA may be assigned in different RU groups [0118].  One skilled in the art would have been motivated to have assigned the same STA in different RU groups improve throughput.  Asterjadhi et al further teaches that the AP and STA can be configured to communicate over multiple operators to operate in overlapping frequency bands [0077].  One skilled in the art would have been motivated to be adaptive to different operators.  Asterjadhi et al further teaches that RU may be shifted by to avoiding overlapping for the assigned RU [0104].  One skilled in the art would have been motivated to have avoided overlapping RU to reduce interference.
Therefore, it would have been obvious to one skilled to have combined the teachings.
Allowable Subject Matter
Claims 8, 17 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claims 8, 17 and 25, prior art fails to teach the allocation information comprises a number of a symbol where the first user blocks for the STA start and the STA end in the first RU as claimed.
Response to Arguments
Applicant's arguments filed 0715/2022 have been fully considered but they are not persuasive.
Re Claims 1, 10, and 19, Applicant argues that JANG does not disclose the one RU can be configured or allocated to different STAs nor disclose that the per user information fields are configure in one RU.
Examiner disagrees.
Re Claims 1, 10, 19, JANG teaches in figure 12, a receiving a trigger frame 1230 (allocation information) indicating Trigger-based PPDU for STA n (a first user block) for a STA in an uplink resource or RU (a first RU) [0136], the trigger frame may include ID information for plurality of STAs participating in UL MU communication and RU information [0134].  Figure 12 teaches the uplink resource or RU information can indicate the plurality of PPDU (user block) transmitted by the plurality of different STAs in the same time period.  The same time period is the RU resource (the first RU) allocated to the different STAs for transmitting the PPDU (user block).  
The RU information would have also included a frequency domaing allocation information for differentiating each Trigger-based PPDU STA n.  
This is apparent in figure 12 wherein each Trigger-based PPDU (each user block) are associated with different STAs and sharing the same time period for the uplink but at different frequency resource for transmitting the UL-MU communication.  
Hence, the RU allocation information in the Trigger frame does indicate the RU (a first RU) for plurality of PPDU (a plurality of user blocks) allocated for different STAs as claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHI HO A LEE/Primary Examiner, Art Unit 2472